                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


UNITED STATES OF AMERICA,

                   Plaintiff,                  Case No. 17-cr-20601
                                               Hon. Matthew F. Leitman
vs.

BRETT J. YENIOR,

                   Defendant.


               PRELIMINARY ORDER OF FORFEITURE


      On September 8, 2017 an Information was filed in the United States

District Court for the Eastern District of Michigan, which charged

Defendant Brett J. Yenior in Count One with Possession of Child

Pornography in violation of 18 U.S.C. § 2252A(a)(5).

      The Information contains Forfeiture Allegations providing notice

that upon conviction of one or more of the charged offenses, Defendant

Brett J. Yenior shall forfeit to the United States, pursuant to 18 U.S.C. §

2253(a)(3),

       i.     Any visual depiction described in Title 18, United States Code,
              Sections 2251, 2251A, or 2252, 2252A, 2252B, or 2260, or any
              bok, magazine, periodical, film, videotape, or other matter
             which contains any such visual depiction, which was produced,
             transported, mailed, shipped, or received in violation of these
             subsections;

       ii.   His interest in, if any property, real or personal, constituting
             or traceable to gross profits or other proceeds obtained as a
             result of violations of Title 18, United States Code, Sections
             2252A(a)(2) and or 2422(b); and

      iii.   His interest in, if any property, real or personal, involved in
             the commission of violations of Title 18, United States Code,
             Sections 2252A(a)(2) and/or 2422(b).

     On November 13, 2017, Defendant entered into a Rule 11 Plea

Agreement in which he pleaded guilty to Count One of the Information.

As part of his Rule 11 the Defendant agreed, pursuant to 18 U.S.C. §

2253, to forfeit his interest in the following property:

     •           A Samsung cellular telephone, Model SM-G955U;

     •           An Inspiron P496 computer;

     •           A Samsung SSD 850 EVO;

     •           A Dell Desktop, Model D16M;

     •           A Western Digital Hard Drive Model WDC WD10EZEX-
                  75M2NA0;

     •           A Western Digital Hard Drive Model WDC WD40EZRX-
                  00SPEB0;

     •           A Dell Laptop Model P576;

     •           A Seagate Hard Drive Model ST500LM000-1EJ162;


                                      2
     •         A San Disk Mini SD Card;

     •         A Western Digital External HD, Model My Passport
                0748;

     •         A San Disk Thumb Drive, Model San Disk Ultra; and,

     •         A Western Digital External HD, Model My Passport
                0810.

     NOW THEREFORE, pursuant to 18 U.S.C. § 2253, and based

upon Defendant’s Rule 11 and guilty plea, the government’s unopposed

application, and the information in the record,

     IT IS HEREBY ORDERED THAT

  1. Any and all interest of Defendant in the Subject Property IS

     HEREBY FORFEITED to the United States for disposition

     according to law, and any right, title or interest of Defendant and

     any right, title or interest that his heirs, successors or assigns,

     have or may have in said Subject Property IS HEREBY AND

     FOREVER EXTINGUISHED.

  2. Upon entry of this Preliminary Order of Forfeiture, pursuant to 21

     U.S.C. § 853(n) and Federal Rule of Criminal Procedure 32.2(b)

     (6), the United States shall publish notice of this Preliminary

     Order of Forfeiture and of its intent to dispose of the Subject



                                     3
Property in such manner as the Attorney General may direct,

utilizing the internet site, www.forfeiture.gov, for at least thirty

consecutive days. The United States may also, to the extent

practicable, provide direct written notice to any person or entity

known to have an alleged interest in the Subject Property. Said

notice shall direct that any person asserting a legal interest in the

Subject Property, other than Defendant, may file a petition with

the Court within thirty (30) days of the final publication of notice

or of receipt of actual notice, whichever is earlier. The petition

shall be for a hearing before the Court alone, without a jury and in

accordance with 21 U.S.C. § 853(n), to adjudicate the validity of

the petitioner’s alleged interest in the Subject Property. Any

petition filed by a third party asserting an interest in the Subject

Property must be signed by the petitioner under penalty of perjury

and must set forth the nature and extent of the petitioner’s

alleged right, title or interest in the Subject Property, the time

and circumstances of the petitioner’s acquisition of the right, title,

or interest in the Subject Property, any additional facts supporting

the petitioner’s claim, and the relief sought.



                               4
3. After the disposition of any motion filed under Federal Rule of

  Criminal Procedure 32.2(c) (1) (A), and before a hearing on any

  petition, the United States may conduct discovery in any ancillary

  proceeding in accordance with the Federal Rules of Civil

  Procedure upon a showing that such discovery is necessary or

  desirable to resolve factual issues.

4. Following the Court’s disposition of any petitions for ancillary

  hearing, or, if none, following the expiration of the period provided

  in 21 U.S.C. § 853(n)(2) for the filing of third party petitions, the

  United States shall have clear title to the Subject Property and

  shall be authorized to dispose of the Subject Property as

  prescribed by law.

5. IT IS FURTHER ORDERED that pursuant to Federal Rule of

  Criminal Procedure 32.2(b) (4) (A), this Preliminary Order of

  Forfeiture shall become final as to the Defendant upon entry and

  shall be made part of the sentence and included in the judgment.

  If no third party files a timely claim, this Order shall become the

  Final Order of Forfeiture as provided under Federal Rule of

  Criminal Procedure 32.2(c)(2).



                                  5
   6. IT IS FURTHER ORDERED that the Court shall retain

      jurisdiction to enforce this Order and to amend it as necessary

      pursuant to Federal Rule of Criminal Procedure 32.2(e).

   IT IS SO ORDERED.

                                     /s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE

Dated: March 7, 2019


I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on March 7, 2019, by electronic means and/or ordinary
mail.

                                            s/Holly A. Monda
                                            Case Manager
                                            (810) 341-9764




                                        6
